


Exhibit 10.1

 

[g131293kgi001.jpg]

 

SEPARATION AGREEMENT

 

This Separation Agreement is entered into by Neil Dial and Power-One, Inc.
(“Power-One”).

 

1.                                       Termination of Employment. Mr. Dial’s
employment with Power-One will terminate effective June 29, 2012 (the
“Separation Date”).

 

2.                                       Final Wages, Vacation Pay. On the
Separation Date, Power-One will pay the following to Mr. Dial:

 

(a)                                  All wages or salary earned and unpaid
through Friday, June 29, 2012; and

 

(b)                                 Accrued, unused vacation, if any, as of the
Separation Date.

 

Mr. Dial will receive the amounts described in (a) and (b) above whether or not
Mr. Dial releases any claims he has or may have against Power-One. Payment of
these sums will be subject to appropriate deductions and withholdings.

 

3.                                       Separation Payment. On the Separation
Date, Mr. Dial will be presented with a release of claims agreement (the
“Release of Claims”). On the eighth day following the execution and return of
the Release of Claims by Mr. Dial (or on the next business day, if the eighth
day is a weekend day or a holiday), and provided that Mr. Dial has not exercised
his right to revoke the Release of Claims, Power-One will pay to Mr. Dial the
gross sum of $187,500 (representing 26 weeks of base compensation), less
appropriate payroll tax deductions and withholdings. In addition, the Company
will pay a lump-sum of $15,000 to Mr. Dial, which Mr. Dial may use to purchase
outplacement services or similar services at his own discretion. This amount
will be paid through Power-One’s regular payroll system

 

4.                                       Benefits. Power-One acknowledges that
at his own expense, Mr. Dial is eligible to elect continuation of his current
medical, dental and vision benefit coverages under the Consolidated Omnibus
Budget Reconciliation Act, as amended (“COBRA”), in accordance with its terms,
regardless of whether he enters into a Release of Claims. Mr. Dial’s rights and
responsibilities under the benefit plans and programs offered by Power-One to
its employees are subject to applicable law and the terms of the plan documents,
as they apply to terminated employees. Upon execution and non-revocation of the
Release of Claims, the COBRA monthly premiums for Medical, Dental, and Vision
will be paid by Power-One for a period of 12 months (July 2012 thru June 2013),
or until such time as Mr. Dial is employed by a Company that offers health care
benefits, as outlined in separate COBRA rights information provided to Mr. Dial
by IGOE. Thereafter, Mr. Dial will be responsible for COBRA monthly premiums if
he elects to continue coverage. Mr. Dial is eligible to continue participation
in the Executive Medical Reimbursement plan through December 2012, maximum
reimbursement allowance not to exceed $10,000USD.

 

Mr. Dial acknowledges that after the Separation Date he is not entitled to
participate in any other Power-One benefit plan, including incentive and bonus
plans, and he further acknowledges that he will not accrue further benefits
under any plan or program, including allowances of any type and accruals of paid
time off. After the Separation Date, Mr. Dial will be ineligible to contribute
to any Power-One retirement plan, such as the 401K plan.

 

5.                                       Stock Option Exercise Period and
Vesting of Stock Options, Restricted Stock Units (RSU) and Performance Stock
Units (PSU). RSU’s that vest prior to the Separation Date represent stock owned
by Mr. Dial, which he may retain or sell at his discretion. Upon execution and
non-revocation of a Release of Claims, Mr. Dial will be granted 6 months
(July 2012 through December 2012) to exercise any stock options vested as of his
Separation Date, in accordance with the amended and restated 2004 Stock
Incentive Plan. Any stock option and RSU awards that have not vested as of
Mr. Dial’s Separation Date, and Mr. Dial’s PSU award, will terminate and be
forfeited on the Separation Date.

 

1

--------------------------------------------------------------------------------


 

6.                                       Acknowledgement of Consideration.
Mr. Dial acknowledges that he is not entitled to the payments set forth in
Paragraph 3 above, the payment of his COBRA premiums by Power-One for one year,
or the additional three months extension of time to exercise his stock options
(collectively the “Separation Benefits”), and that he has been offered the
Separation Benefits in return for execution and non-revocation of the Release of
Claims. Mr. Dial acknowledges that separate and apart from the Release of
Claims, he is entitled only to (i) the monies described in paragraph 2 of this
Agreement, and (ii) COBRA coverage in accordance with COBRA, as amended, at his
own expense

 

7.                                       Return of Property and Documents. On or
before the Separation Date, Mr. Dial will return to Power-One all property,
including but not limited to his laptop computer, cell phone, office keys and
American Express credit card, and any documents, electronic information and
materials of Power-One, including any copies thereof, that are in his
possession. On or before the Separation, Mr. Dial shall reconcile and submit for
approval any outstanding American Express bills. Mr. Dial agrees to provide any
passwords, access codes or other information necessary for Power-One to access
files and records created and maintained by him during his term of employment
with Power-One. Mr. Dial further agrees that on or before the Separation Date he
will prepare a list of the dates, times and places of any scheduled meetings and
open projects with Power-One Inc. and its strategic business units, and that he
will provide the list, and any relevant detail and information about the
meetings and projects to Human Resources.

 

8.                                       No Admissions. Nothing contained herein
is an admission of wrongdoing or liability by either party to this Agreement.

 

9.                                       Entire Agreement, California Law. This
Separation Agreement constitutes a single integrated contract expressing the
entire agreement of the parties with respect to the subject matter hereof and
supersedes and controls over all prior and contemporaneous oral and written
agreements and discussions with respect to the subject matter hereof. There are
no other agreements, written or oral, express or implied, between the parties
hereto, concerning the subject matter of this Separation Agreement, except as
set forth herein. This Separation Agreement may be amended or modified only in
writing. This Separation Agreement is governed by California law.

 

10.                                 Partial Invalidity. The invalidity or
unenforceability of any provision or portion of this Separation Agreement will
not affect the validity or enforceability of the other provisions or portions of
this Separation Agreement. Should any provision or portion of this Separation
Agreement be declared invalid or unenforceable, the remaining provisions of this
Separation Agreement shall remain in full force and effect.

 

 

Dated: May 21, 2012

/s/ Neil Dial

 

Neil Dial

 

 

 

 

Dated: May 21, 2012

POWER-ONE, INC.

 

 

 

 

 

 

 

 

/s/ Alex Levran

 

By:

Alex Levran

 

 

President, Renewable Energy Solutions

 

2

--------------------------------------------------------------------------------
